703 N.W.2d 189 (2005)
People v. Harden.
No. 128796.
Supreme Court of Michigan.
September 15, 2005.
Application for Leave to Appeal.
SC: 128796, COA: 241671.
On order of the Court, the application for leave to appeal the April 26, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court inasmuch as the Offender Tracking Information System indicates that defendant's probation was discharged on September 22, 2004. We take this opportunity, however, to reaffirm that a challenge to the admission of a defendant's statement under the corpus delicti rule constitutes a challenge to the admission of evidence, not to the sufficiency of evidence. People v. Konrad, 449 Mich. 263, 269, 536 N.W.2d 517 (1995). A challenge to the admission of evidence must be preserved in the trial court before it may be raised on appeal unless a substantial right of the party is affected. MRE 103(a).
CAVANAGH, J., concurs with the denial of leave to appeal.